PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Machani et al.
Application No. 14/869,150
Filed: 29 Sep 2015
Patent No. 10,516,527 
Issued: 24 Dec 2019
:
:
:	DECISION ON PETITION
:
:
:
Docket No. EMC-15-0291-US-1



This is a decision on the petition under 37 CFR 1.182, filed November 15, 2021, requesting that the Office publish a Certificate of Correction to correct a typographical error in the Applicant’s name. 

The petition is GRANTED.

Receipt of the $420 petition fee and the $160 fee for the Certificate of Correction is acknowledged.
										
The application is being forwarded to the Certificate of Corrections Branch for issuance of the requested Certificate of Correction, filed April 1, 2021.
					
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207. 

/Cliff Congo/	

Cliff Congo
Attorney Advisor
Office of Petitions